 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JODY L SISCO,                                 No. 2:18-cv-00098-CKD
12                       Plaintiff,
13            v.                                       ORDER
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17

18           Plaintiff Jody Sisco seeks judicial review of a final decision by the Commissioner of

19   Social Security (“Commissioner”) denying her application for Disability Insurance Benefits

20   (“DIB”) under Title II of the Social Security Act (“Act”).1 Plaintiff filed a motion for summary

21   judgment. (ECF No. 14.) The Commissioner has opposed plaintiff’s motion and filed a cross-

22   motion for summary judgment. (ECF No. 15.)

23           For the reasons discussed below, the court DENIES plaintiff’s motion for summary

24   judgment, GRANTS the Commissioner’s cross-motion for summary judgment, and AFFIRMS

25   the Commissioner’s final decision.

26
     1
27    This action was referred to the undersigned pursuant to Local Rule 302(c)(15) and both parties
     voluntarily consented to proceed before a United States Magistrate Judge for all purposes. (ECF
28   Nos. 6, 17.)
                                                      1
 1   I.     BACKGROUND

 2          Plaintiff was born on November 20, 1961; earned a degree from a business college to be a

 3   legal secretary; is able to communicate in English; and previously worked as a legal secretary, a

 4   secretary, and a clerk typist.2 (Administrative Transcript (“AT”) 38-39, 64-65, 175.)

 5          On February 17, 2015, plaintiff applied for DIB, alleging that her disability began on May

 6   31, 2013. (AT 15, 175.) Plaintiff claimed that she was disabled due to fibromyalgia, depression,

 7   anxiety, chronic fatigue syndrome, and morbid obesity. (AT 71.) After plaintiff’s application

 8   was denied initially and on reconsideration, an administrative law judge (“ALJ”) conducted a

 9   hearing on February 16, 2017. (AT 33-70.) At the hearing, plaintiff’s attorney moved to amend

10   plaintiff’s alleged onset date to January 27, 2015. (AT 60-61.) The ALJ subsequently issued a

11   decision dated April 11, 2017, determining that plaintiff had not been under a disability as defined

12   in the Act, from July 1, 2013, through March 31, 2015, the date last insured. (AT 15-28.) The

13   ALJ’s decision became the final decision of the Commissioner when the Appeals Council denied

14   plaintiff’s request for review on November 17, 2017. (AT 1-3.) Plaintiff filed this action on

15   January 16, 2018, to obtain judicial review of the Commissioner’s final decision. (ECF No. 1.)

16   II.    ISSUES PRESENTED

17          On appeal, plaintiff raises the following issues: (1) whether the ALJ erred by failing to

18   acknowledge the amended alleged onset date and by improperly relying on evidence prior to that

19   date; (2) whether the ALJ improperly weighed the medical opinion evidence; and (3) whether the

20   ALJ improperly discounted plaintiff’s credibility.
21   III.   LEGAL STANDARD

22          The court reviews the Commissioner’s decision to determine whether (1) it is based on

23   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

24   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

25   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

26   2
       Because the parties are familiar with the factual background of this case, including plaintiff’s
27   medical and mental health history, the court does not exhaustively relate those facts in this order.
     The facts related to plaintiff’s impairments and treatment will be addressed insofar as they are
28   relevant to the issues presented by the parties’ respective motions.
                                                         2
 1   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

 2   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

 3   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

 4   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

 5   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citation omitted). “The

 6   court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one rational

 7   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 8   IV.    DISCUSSION

 9          A.      Summary of the ALJ’s Findings

10          The ALJ evaluated plaintiff’s entitlement to DIB pursuant to the Commissioner’s standard

11   five-step analytical framework.3 Preliminarily, the ALJ determined that the claimant last met the

12
     3
       Disability Insurance Benefits are paid to disabled persons who have contributed to the Social
13   Security program. 42 U.S.C. §§ 401 et seq. This provision defines disability, in part, as an
     “inability to engage in any substantial gainful activity” due to “a medically determinable physical
14
     or mental impairment. . . .” 42 U.S.C. § 423(d)(1)(a). A five-step sequential evaluation governs
15   eligibility for DIB. See 20 C.F.R. §§ 404.1520, 404.1571-76; Bowen v. Yuckert, 482 U.S. 137,
     140-42 (1987). The following summarizes the sequential evaluation:
16
            Step one: Is the claimant engaging in substantial gainful activity? If so, the
17          claimant is found not disabled. If not, proceed to step two.
18
            Step two: Does the claimant have a “severe” impairment? If so, proceed to step
19          three. If not, then a finding of not disabled is appropriate.

20          Step three: Does the claimant’s impairment or combination of impairments meet or
            equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1? If so, the
21          claimant is automatically determined disabled. If not, proceed to step four.
22
            Step four: Is the claimant capable of performing her past relevant work? If so, the
23          claimant is not disabled. If not, proceed to step five.

24          Step five: Does the claimant have the residual functional capacity to perform any
            other work? If so, the claimant is not disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      3
 1   insured status requirements of the Act on March 31, 2015. (AT 17.) At step one, the ALJ

 2   concluded that plaintiff had not engaged in substantial gainful activity from July 1, 2013 through

 3   her date last insured, March 31, 2015. (Id.) The court noted that while plaintiff originally alleged

 4   that her disability began on May 31, 2013, in both his decision and at the hearing, the ALJ

 5   inexplicably misstated the alleged onset date as July 1, 2013. (See AT 17, 60-62, 175.)

 6   Moreover, the ALJ did not acknowledge the amended alleged onset date in his decision.

 7          At step two, the ALJ found that through the date last insured, plaintiff had the following

 8   severe impairments: fibromyalgia, anxiety disorder, affective disorder, obesity, and degenerative

 9   joint disease of the knees. (AT 17.) However, at step three, the ALJ concluded that through the

10   date last insured plaintiff did not have an impairment or combination of impairments that met or

11   medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

12   Appendix 1. (AT 17-18.)

13          Before proceeding to step four, the ALJ assessed plaintiff’s residual functional capacity

14   (“RFC”), finding that through the date last insured, plaintiff had the ability to perform a wide

15   range of light work as defined in 20 C.F.R. § 404.1567(b), with the additional limitations:

16                  The claimant has been able to lift and/or carry up to 20 pound[s]
                    occasionally and 10 pounds frequently; occasionally climb ladders,
17                  ropes, or scaffolds; frequently climb ramps or stairs; and frequently
                    stoop, crouch, kneel or crawl. The claimant is limited to simple
18                  (defined in the Dictionary of Occupational Titles (DOT) as levels 1
                    and 2), routine and repetitive tasks involving low-stress work with
19                  only occasional changes in the work setting. She can occasionally
                    interact with the public, coworkers, and supervisors, but she should
20                  not be required to perform tandem tasks.
21   (AT 19.)

22          At step four, the ALJ determined that though the date last insure, plaintiff was unable to

23   perform any past relevant work. (AT 26.) However, at step five, the ALJ found that through the

24   date last insured, in light of plaintiff’s age, education, work experience, RFC, and the vocational

25   expert’s testimony, there were jobs that existed in significant numbers in the national economy

26   that plaintiff could have performed. (AT 27.) Thus, the ALJ concluded that plaintiff was not
27   under a disability, as defined in the Act, at any time from July 1, 2013, through March 31, 2015,

28   the date last insured. (AT 28.)
                                                        4
 1          B.      Plaintiff’s Substantive Challenges to the Commissioner’s Determinations

 2          As a preliminary consideration, “[p]laintiff concedes that the mental limitations

 3   determined by the ALJ are accurate, and only disputes the ALJ’s determination concerning her

 4   physical limitations.” (ECF No. 14 at 9.)

 5                  1.      Whether the ALJ erred by failing to acknowledge the amended alleged

 6                          onset date and by improperly relying on evidence prior to that date

 7          “While not listed as a separate issue, plaintiff submits that the [ALJ’s] failure to recognize

 8   that [plaintiff] amended her alleged onset date did prejudice her claim, and remand is warranted

 9   based on this failure alone.” (ECF No. 14 at 13.) Relatedly, plaintiff argues throughout her

10   motion that the ALJ improperly relied on evidence in the record from before the amended alleged

11   onset date. (See Id. at 9-17.) Plaintiff’s arguments are unsupported and unavailing.

12          In a DIB claim, an ALJ is directed to “develop [a claimant’s] complete medical history for

13   at least the 12 months preceding the month in which [she] file[s] [her] application.” 20 C.F.R. §

14   404.1512(b)(1). An ALJ is also directed to consider all relevant evidence in the record when

15   assessing a claimant’s RFC and deciding whether a claimant is disabled. See 20 C.F.R. §§

16   404.1520(a)(3), 404.1545(a)(1).

17          While the Ninth Circuit has held that “[m]edical opinions that predate the alleged onset of

18   disability are of limited relevance,” it has also clarified that such limited relevance is particularly

19   true “where disability is allegedly caused by a discrete event.” Carmickle v. Comm’r, Soc. Sec.

20   Admin., 533 F.3d 1155, 1165 (9th Cir. 2008). In a subsequent, unpublished opinion, the Ninth
21   Circuit emphasized that Carmickle did not relieve the ALJ of his duty to consider all the medical

22   evidence in the record. See Williams v. Astrue, 493 F. App’x 866, 868-69 (9th Cir. 2012) (The

23   ALJ erred in ignoring medical opinions from up to six years prior to the plaintiff’s alleged onset

24   date); see also Hubble v. Astrue, 467 F. App’x 675, 677 (9th Cir. 2012) (The ALJ permissibly

25   concluded that plaintiff’s “ability to work with similar impairments in the past undermines her

26   inability to work now”).
27          Here, plaintiff amended the alleged onset date of her disability from May 31, 2013 to

28   January 27, 2015. (AT 60-61, 175.) As such, because plaintiff’s date last insured was March 31,
                                                         5
 1   2015, plaintiff alleges a period of disability of slightly over two months. (AT 10.) Plaintiff faults

 2   the ALJ for relying on evidence in the record that predates this two-month period when rejecting

 3   the opinion of Brian Ecker, M.D., and discounting plaintiff’s credibility. (See ECF No. 14 at 9-

 4   17.) The court disagrees.

 5          First, at the hearing in this matter, the ALJ addressed plaintiff’s attorney regarding the

 6   evidence in the record. Through her counsel, plaintiff accepted the record as currently

 7   constituted:

 8                  ALJ: All right. Okay, Mr. Fraulob, looking at the record, I see
                    Exhibits 1A through 7F, which I’ll go ahead and admit at this point,
 9                  unless you have an objection.
10                  ATTY: I have no objections, Your Honor.
11   (AT 36.) The accepted record includes the disputed medical evidence, upon which the ALJ

12   relied. (See AT 371-577.) This was clearly appropriate, as the regulations direct the ALJ to base

13   his determination on a review of the entire record. See 20 C.F.R. §§ 404.1520(a)(3),

14   404.1545(a)(1).

15          Second, the record does not demonstrate that any discrete event caused plaintiff to become

16   disabled on the amended alleged onset date of January 27, 2015. While plaintiff received a

17   diagnosis of fibromyalgia from rheumatologist Thu Zar Myint, M.D. on this date, there is no

18   indication anywhere in the record that this condition actually began on this date, nor that it was

19   caused by some discrete event. (AT 333-37.) Indeed, plaintiff’s primary care physician Dr.

20   Ecker, who had treated plaintiff for over 30 years, opined that her fibromyalgia symptoms and
21   limitations date back to 1990. (AT 394-99.) Thus, plaintiff’s medical records prior to January

22   27, 2015 have significant relevance because plaintiff’s disability was not caused by any discrete

23   event on that date and because the record indicates this condition began twenty-five years earlier.

24          Third, the disputed evidence prior to January 27, 2015 did not include any medical

25   opinions. (See ECF No. 14 at 9-17.) Rather, plaintiff takes issue with the objective medical

26   evidence upon which the ALJ relied. (Id.) The limited case law that is even arguably in favor of
27   plaintiff’s position specifically concerns medical opinions rendered prior to the alleged onset date.

28   See Carmickle, 533 F.3d at 1165. Objective medical evidence regarding plaintiff’s alleged
                                                        6
 1   symptoms and limitations prior to the alleged onset date is more probative of plaintiff’s

 2   longitudinal progress than a single medical opinion rendered prior to such a date, and is arguably

 3   more important for an ALJ to consider. Especially where, as here, plaintiff’s primary care

 4   physician opined that plaintiff had symptoms and limitations from the allegedly disabling

 5   condition for decades prior to the amended alleged onset date.

 6           Therefore, the ALJ appropriately considered the entire record when assessing plaintiff’s

 7   RFC and determining whether she was disabled prior to the date last insured. See 20 C.F.R. §§

 8   404.1512(b)(1), 404.1520(a)(3), 404.1545(a)(1); See also Tommasetti, 533 F.3d at 1041.

 9           What is more, the ALJ not only properly relied on the disputed medical evidence, but also,

10   he may very well have erred had he ignored such evidence. As explained, the regulations clearly

11   direct an ALJ to base her decision on a review of the entire record. Surely plaintiff would have

12   cried foul if the ALJ here had ignored some critical piece of evidence in the record demonstrating

13   disability, simply because it predated the amended alleged onset date.

14           At the same time, the court acknowledges that the ALJ incorrectly listed the alleged onset

15   date as July 1, 2013, and failed to acknowledge the amended alleged onset date of January 27,

16   2015. However, this error was harmless. See Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

17   2012) (“we may not reverse an ALJ’s decision on account of an error that is harmless”).

18           Fundamentally, the ALJ’s conclusion—that “claimant was not under a disability, as

19   defined in the Social Security Act . . . at any time from July 1, 2013 . . . through March 31,

20   2015” (AT 28 (emphasis added))—necessarily includes the finding that plaintiff was not under a
21   disability from January 27, 2015 through March 31, 2015. Thus, the ALJ’s decision sufficiently

22   addresses the period of disability that plaintiff alleges.

23           Moreover, because the record does not demonstrate that some discrete event caused

24   plaintiff’s disability on January 27, 2015, this date has extremely limited significance to the

25   ALJ’s determination of whether plaintiff was disabled prior to the date last insured.

26                   2.      Whether the ALJ improperly weighed the medical opinion evidence
27           The weight given to medical opinions depends in part on whether they are proffered by

28   treating, examining, or non-examining professionals. Holohan v. Massanari, 246 F.3d 1195,
                                                          7
 1   1201-02 (9th Cir. 2001); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Generally speaking,

 2   a treating physician’s opinion carries more weight than an examining physician’s opinion, and an

 3   examining physician’s opinion carries more weight than a non-examining physician’s opinion.

 4   Holohan, 246 F.3d at 1202.

 5          To evaluate whether an ALJ properly rejected a medical opinion, in addition to

 6   considering its source, the court considers whether (1) there are contradictory opinions in the

 7   record; and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted

 8   opinion of a treating or examining medical professional only for “clear and convincing” reasons.

 9   Lester, 81 F.3d at 830-31. In contrast, a contradicted opinion of a treating or examining

10   professional may be rejected for “specific and legitimate” reasons. Id. at 830. While a treating

11   professional’s opinion generally is accorded superior weight, if it is contradicted by a supported

12   examining professional’s opinion (supported by different independent clinical findings), the ALJ

13   may resolve the conflict. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (citing

14   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). The regulations require the ALJ to

15   weigh the contradicted treating physician opinion, Edlund, 253 F.3d at 1157,4 except that the ALJ

16   in any event need not give it any weight if it is conclusory and supported by minimal clinical

17   findings. Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (treating physician’s conclusory,

18   minimally supported opinion rejected); see also Magallanes, 881 F.2d at 751. The opinion of a

19   non-examining professional, by itself, is insufficient to reject the opinion of a treating or

20   examining professional. Lester, 81 F.3d at 831.
21          Here, several months after the date last insured, on November 9, 2015, plaintiff’s primary

22   care physician Dr. Ecker filled out a largely check-box fibromyalgia/chronic fatigue residual

23   functional capacity questionnaire. (AT 394-99.) This report directs the practitioner to “[i]dentify

24   the clinical findings and test results which show your patient’s medical impairments.” (AT 394.)

25   Dr. Ecker responded in a conclusory fashion, without citing to any specific objective finding or

26
     4
27    The factors include: (1) length of the treatment relationship; (2) frequency of examination; (3)
     nature and extent of the treatment relationship; (4) supportability of diagnosis; (5) consistency;
28   and (6) specialization. 20 C.F.R. § 404.1527.
                                                        8
 1   medical record that “clinical findings [consistent with] above diagnosis. Lab tests unremarkable.”

 2   (Id.) As the ALJ accurately observed and summarized, Dr. Ecker proceeded to opine far greater

 3   restrictions than any other opinion in the record:

 4                  [Dr. Ecker] imposed limitations that would preclude even sustained
                    sedentary work (i.e., limited lifting to less than ten pounds, sitting to
 5                  two hours cumulatively, and standing and/or walking to less than two
                    hours cumulatively). Within the time the claimant could sit, stand,
 6                  or walk, he included an option to sit or stand at will and indicated she
                    would often need unscheduled rest breaks of 5 to 10 mins before
 7                  returning to work (AT 397). She would need to elevate her legs 100
                    percent of the time with prolonged sitting. She could engage in gross
 8                  or fine manipulation or reaching only two percent of the workday.
                    She could bend and twist at the waist only two percent of the
 9                  workday. He further opined the symptoms were severe enough to
                    interfere with attention and concentration constantly and that these
10                  symptoms and limitations date back to 1990.
11   (AT 25.)

12          Because this opinion was contradicted by the opinions of the State agency medical

13   consultants, which the ALJ gave great weight (AT 25, 80, 95-96), the ALJ was required to

14   provide specific and legitimate reasons for rejecting Dr. Ecker’s opinion. Lester, 81 F.3d at 830.

15          The ALJ gave little weight to Dr. Ecker’s opinion, reasoning that “it is not supported by

16   [Dr. Ecker’s] own examination findings and is inconsistent with the claimant’s positive response

17   to Neurontin.” (AT 25) The ALJ further reasoned that “if the claimant’s pain were as severe as

18   [Dr. Ecker] indicated, he would likely have referred her to a rheumatologist sooner and would

19   have followed the rheumatologist’s recommendation for physical therapy.” (AT 26.)

20          The ALJ’s reasoning is supported by substantial evidence in the record. As the ALJ
21   documented, the treatment records from 2013 through 2016 include largely normal findings. (See

22   AT 21-24) Specifically, Dr. Ecker frequently noted plaintiff had “no systemic symptoms” and

23   did not identify any examination abnormalities aside from obesity, ear wax, an infected wound,

24   and soreness after a car accident. (See AT 296-97, 303-04, 310, 316-17, 323-24, 369-70, 436,

25   444, 453, 477-99, 487, 524-25.)

26          Moreover, as the ALJ observed in great detail, plaintiff had success controlling her
27   condition with Neurontin. (AT 23-24.) Dr. Ecker prescribed plaintiff low-dose Neurontin after

28   she saw the rheumatologist on January 27, 2015, and the medication was shown to be effective.
                                                          9
 1   (AT 23-24, 370, 436.) Indeed, plaintiff waited three months between being prescribed the

 2   Neurontin and following up, at which time she indicated that the drug was helping, and Dr. Ecker

 3   increased the dosage. (AT 436.) Two months later, plaintiff followed up again, and continued to

 4   report that the medication was helping, but that it was causing vivid dreams. (AT 444.) Dr.

 5   Ecker adjusted the dosage to address this side effect. (Id.) Three months later, plaintiff returned

 6   to Dr. Ecker and did not complain about her fibromyalgia. (AT 453.) Then, for the next year, she

 7   continued to take Neurontin, which appeared to control her symptoms. (AT 24, 462, 487-88,

 8   528.) Dr. Ecker did increase the dosage of Neurontin in February of 2016, after plaintiff

 9   complained of increased generalized pain, which worsened after a dog scratch. (AT 496.)

10   Taking these records together, the ALJ reasonably concluded that plaintiff’s fibromyalgia was

11   improved by medication.

12          Additionally, the ALJ appropriately relied on Dr. Ecker’s failure to refer plaintiff to a

13   rheumatologist sooner or to follow up with the rheumatologist’s recommendations. As explained,

14   the record fails to demonstrate that some discrete event caused plaintiff’s fibromyalgia in January

15   2015, and Dr. Ecker opined that plaintiff’s limitations dated back to 1990. (AT 399.) Yet, Dr.

16   Ecker did not refer plaintiff to a specialist until 2015. (AT 333-37, 399.) And, after the referral,

17   Dr. Ecker did not follow up on the specialist’s recommendation for physical therapy. This

18   logically undermines Dr. Ecker’s opinion that plaintiff had such severe physical limitations from

19   her fibromyalgia.

20          Therefore, the court finds that the ALJ provided several specific and legitimate reasons for
21   discounting Dr. Ecker’s opinion.

22                  3.      Whether the ALJ improperly discounted plaintiff’s credibility

23          In Lingenfelter v. Astrue, 504 F.3d 1028 (9th Cir. 2007), the Ninth Circuit Court of

24   Appeals summarized the ALJ’s task with respect to assessing a claimant’s credibility:

25                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
26                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
27                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
28                  impairment could reasonably be expected to cause the severity of the
                                                    10
 1                  symptom she has alleged; she need only show that it could
                    reasonably have caused some degree of the symptom. Thus, the ALJ
 2                  may not reject subjective symptom testimony . . . simply because
                    there is no showing that the impairment can reasonably produce the
 3                  degree of symptom alleged.

 4                  Second, if the claimant meets this first test, and there is no evidence
                    of malingering, the ALJ can reject the claimant’s testimony about
 5                  the severity of her symptoms only by offering specific, clear and
                    convincing reasons for doing so. . . .
 6

 7   Lingenfelter, 504 F.3d at 1035-36 (citations and quotation marks omitted). “At the same time, the

 8   ALJ is not required to believe every allegation of disabling pain, or else disability benefits would

 9   be available for the asking. . . .” Molina, 674 F.3d at 1112 (9th Cir. 2012).

10          “The ALJ must specifically identify what testimony is credible and what testimony

11   undermines the claimant’s complaints.” Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685,

12   693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir.

13   1999)). In weighing a claimant’s credibility, an ALJ may consider, among other things, the

14   “‘[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s] testimony or

15   between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work record, and

16   testimony from physicians and third parties concerning the nature, severity, and effect of the

17   symptoms of which [claimant] complains.’” Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir.

18   2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.

19   1997)). If the ALJ’s credibility finding is supported by substantial evidence in the record, the

20   court “may not engage in second-guessing.” Id. at 959.

21          As an initial matter, the court notes that the ALJ did not entirely discredit plaintiff’s

22   allegations of physical limitations caused by her medical conditions. Indeed, the ALJ limited

23   plaintiff to light work, along with more restrictive lifting, carrying, and positional limitations.

24   (See AT 19.) Nevertheless, to the extent that the ALJ discounted plaintiff’s testimony regarding

25   her symptoms and functional limitations, the ALJ provided several specific, clear, and convincing

26   reasons for doing so.

27                           i.     Objective medical evidence

28          “[A]fter a claimant produces objective medical evidence of an underlying impairment, an
                                                        11
 1   ALJ may not reject a claimant’s subjective complaints based solely on a lack of medical evidence

 2   to fully corroborate the alleged severity of pain.” Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir.

 3   2005) (citing Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991)).

 4          Although lack of medical evidence cannot form the sole basis for discounting plaintiff’s

 5   subjective symptom testimony, it is nevertheless a relevant factor for the ALJ to consider. Burch,

 6   400 F.3d at 681.

 7          Here, the ALJ determined that the objective medical evidence does not “strongly support

 8   the alleged severity of the claimant’s symptoms and limitations at any time” during the relevant

 9   period. (AT 21.) The ALJ supported this conclusion with a detailed discussion of the objective

10   medical evidence in the record. (AT 21-25.) For example, as explained above, Dr. Ecker’s

11   objective examinations of plaintiff include largely normal findings, aside from obesity, ear wax,

12   an infected wound, and soreness after a car accident. (See AT 296-97, 303-04, 310, 316-17, 323-

13   24, 369-70, 436, 444, 453, 477-99, 487, 524-25.)

14          Additionally, the ALJ accurately observed that

15                  On follow-up with the rheumatologist on February 10, 2015, the
                    claimant appeared to be in no acute distress. An extensive physical
16                  examination was essentially normal, aside from tenderness to
                    palpation over all areas and multiple tender points consistent with
17                  fibromyalgia [AT 356]. She had no synovitis and normal Range of
                    Motion of all joints. She had no focal motor or sensory defects. . . .
18                  [She had nonspecific laboratory findings.] The rheumatologist noted
                    treatment of fibromyalgia is individualized and multidisciplinary but
19                  that warm water exercise, physical therapy was the most important
                    part of the management, and that regular exercise, weight control,
20                  and a healthy lifestyle were also important [AT 358]. Degenerative
                    joint disease could be managed with stretching exercises, physical
21                  therapy, Extra Strength Tylenol, topical cream and corticosteroid
                    injections [AT 357].
22

23   (AT 23, 355-58.)

24          Notably, this particular examination occurred during the limited period between January

25   27, 2015 and March 31, 2015, to which plaintiff seeks to limit the ALJ’s review. (AT 355-58.)

26   Even assuming, for the sake of argument, that such a limited review were warranted, this note
27   constitutes substantial evidentiary support of the ALJ’s conclusion that the object medical

28   evidence undermines the alleged severity of plaintiff’s symptoms and limitations.
                                                      12
 1                        ii.       Gaps in treatment

 2          Failure to seek consistent treatment is a proper consideration when evaluating credibility.

 3   See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). “We have long held that, in assessing

 4   a claimant’s credibility, the ALJ may properly rely on unexplained or inadequately explained

 5   failure to seek treatment or to follow a prescribed course of treatment. . . . Moreover, a claimant’s

 6   failure to assert a good reason for not seeking treatment, or a finding by the ALJ that the proffered

 7   reason is not believable, can cast doubt on the sincerity of the claimant’s pain testimony.”

 8   Molina, 674 F.3d at 1113-14 (citation and quotation marks omitted).

 9          The ALJ pointed to gaps in plaintiff’s treatment for her conditions, noting that “prior to

10   the date last insured, the claimant was seldom seen for treatment . . . [and that] it was not until

11   January 2015 that she presented for evaluation of diffuse muscle pain.” (AT 21.)

12          Plaintiff argues that the ALJ’s reliance on a lack of treatment prior to January 2015 is

13   improper because she has amended her alleged onset date to January 27, 2015. (ECF No. 14 at

14   12.) At the same time, plaintiff inconsistently argues that the ALJ should have given great weight

15   to the opinion of Dr. Ecker, who claimed that plaintiff’s fibromyalgia symptoms and limitations

16   date back to 1990. (Id. at 14-17.)

17          Further, the objective evidence in the record after January 27, 2015 supports the ALJ’s

18   conclusion here. After February 2015, plaintiff did not follow up until June 2015, and thereafter

19   only followed up infrequently, presenting with very few fibromyalgia related issues, which

20   medication was reportedly helping. (See AT 370, 436, 444, 453, 462, 487-88, 496, 528.)
21          Still, even if these gaps in treatment were not a legitimate reason for the ALJ to discount

22   plaintiff’s testimony, the error is harmless because the ALJ provided several other valid reasons

23   for only partially crediting plaintiff’s testimony. See Molina, 674 F.3d at 1115 (harmless error

24   when ALJ provided one or more invalid reasons for disbelieving a claimant’s testimony, but also

25   provided valid reasons that were supported by the record).

26                       iii.       Conservative treatment
27          Plaintiff’s relatively conservative treatment was also a proper consideration. See

28   Tommasetti v. Astrue, 533 F.3d 1035, 1039-40 (9th Cir. 2008) (reasoning that a favorable
                                                        13
 1   response to conservative treatment undermines complaints of disabling symptoms); Parra v.

 2   Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (“We have previously indicated that evidence of

 3   conservative treatment is sufficient to discount a claimant’s testimony regarding severity of an

 4   impairment”); Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989).

 5          The ALJ reasonably observed that “treatment has been conservative in nature, and not

 6   commensurate with the degree of limitations alleged. . . . Once diagnosed with fibromyalgia, she

 7   was prescribed low-dose Neurontin. . .” (AT 21.) As explained, this is supported by the record.

 8   (See AT 370, 436, 444, 453, 462, 487-88, 496, 528.) Additionally, plaintiff was conservatively

 9   prescribed physical therapy, exercise, and weight control for her condition. (See AT 23, 355-59.)

10                        iv.       Condition can be controlled with medication

11          A condition that can be controlled or corrected by medication is not disabling for purposes

12   of determining eligibility for benefits under the Act. See Warre v. Comm’r of Soc. Sec. Admin.,

13   439 F.3d 1001, 1006 (9th Cir. 2006); Montijo v. Sec’y of Health & Human Servs., 729 F.2d 599,

14   600 (9th Cir. 1984); Odle v. Heckler, 707 F.2d 439, 440 (9th Cir. 1983). As explained, the ALJ

15   accurately documented that plaintiff had success controlling her fibromyalgia with Neurontin.

16   (See AT 23-24, 370, 436, 444, 453, 462, 487-88, 496, 528.)

17                        v.        Daily activities

18          Substantial evidence supports the ALJ’s finding that plaintiff’s daily activities are

19   inconsistent with her allegations of disabling symptoms and limitations. (AT 21, 42, 46-52.)

20          “While a claimant need not vegetate in a dark room in order to be eligible for benefits, the
21   ALJ may discredit a claimant’s testimony when the claimant reports participation in everyday

22   activities indicating capacities that are transferable to a work setting. . . . Even where those

23   activities suggest some difficulty functioning, they may be grounds for discrediting the claimant’s

24   testimony to the extent that they contradict claims of a totally debilitating impairment.” Molina,

25   674 F.3d at 1112–13 (citations and quotation marks omitted); see also Burch v. Barnhart, 400

26   F.3d 676, 680 (9th Cir. 2005) (ALJ properly considered claimant’s ability to care for her own
27   needs, cook, clean, shop, interact with her nephew and boyfriend, and manage her finances and

28   those of her nephew in the credibility analysis); Morgan v. Comm’r of Soc. Sec., 169 F.3d 595,
                                                        14
 1   600 (9th Cir. 1999) (ALJ’s determination regarding claimant’s ability to “fix meals, do laundry,

 2   work in the yard, and occasionally care for his friend’s child” was a specific finding sufficient to

 3   discredit the claimant’s credibility).

 4          The ALJ reasoned that, under oath at the hearing, plaintiff admitted to a wide range of

 5   activities that undermined her allegations, including:

 6                  that she could cook, does do some household chores, and does
                    socialize with friends. She testified she likes to read and watch
 7                  television. She can use a computer for email and Facebook, has a
                    cellphone with internet, and can text. She socializes with girlfriends,
 8                  typically once a month for lunch. She occasionally goes to dinner
                    with her spouse. She has a driver’s license and she does drive. She
 9                  can and does go out on her own. In fact, she drives to the gym three
                    times a week where she plays racquetball for an hour each time. She
10                  also drives to doctor’s appointments.
11   (AT 21, 42-52.)

12          To be sure, the record also contains some contrary evidence, such as plaintiff’s and her

13   husband’s written statements, suggesting that plaintiff’s activities are more limited. (See AT 205-

14   23.) However, it is the function of the ALJ to resolve any ambiguities, and the court finds the

15   ALJ’s assessment to be reasonable and supported by substantial evidence. See Rollins v.

16   Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (affirming ALJ’s credibility determination even

17   where the claimant’s testimony was somewhat equivocal about how regularly she was able to

18   keep up with all of the activities and noting that the ALJ’s interpretation “may not be the only

19   reasonable one”). As the Ninth Circuit explained:

20                  It may well be that a different judge, evaluating the same evidence,
                    would have found [the claimant’s] allegations of disabling pain
21                  credible. But, as we reiterate in nearly every case where we are
                    called upon to review a denial of benefits, we are not triers of fact.
22                  Credibility determinations are the province of the ALJ. . . . Where,
                    as here, the ALJ has made specific findings justifying a decision to
23                  disbelieve an allegation of excess pain, and those findings are
                    supported by substantial evidence in the record, our role is not to
24                  second-guess that decision.
25   Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989).

26                        vi.       Personal observations at hearing
27          Although the ALJ’s observations of the claimant at the hearing may not form the sole

28   basis for discrediting the claimant’s testimony, such observations may be used in the overall
                                                       15
 1   credibility evaluation. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007); Nyman v. Heckler, 779

 2   F.2d 528, 531 (9th Cir. 1985); SSR 96-7p, at *8. Here, the ALJ permissibly discredited plaintiff’s

 3   subjective complaints, in part, because “[t]he claimant was able to participate in the hearing

 4   without any overt pain behavior, was able to respond to questions in an appropriate manner, and

 5   was able to participate in the hearing closely and fully without being distracted.” (AT 21.)

 6   V.     CONCLUSION

 7          Therefore, for the foregoing reasons, IT IS HEREBY ORDERED that:

 8          1.      Plaintiff’s motion for summary judgment (ECF No. 14) is DENIED.

 9          2.      The Commissioner’s cross-motion for summary judgment (ECF No. 15) is

10                  GRANTED.

11          3.      The final decision of the Commissioner is AFFIRMED, and judgment is entered

12                  for the Commissioner.

13          4.      The Clerk of Court shall close this case.

14   Dated: January 25, 2019
                                                      _____________________________________
15
                                                      CAROLYN K. DELANEY
16                                                    UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       16
